United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-3002
                     ___________________________

                                 Sharee Harrell

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

        Andrew Saul, Commissioner of Social Security Administration

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Jonesboro
                                ____________

                          Submitted: April 21, 2020
                            Filed: April 24, 2020
                                [Unpublished]
                               ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
       Sharee Harrell appeals following the district court’s1 affirmance of a decision
denying her disability insurance benefits and supplemental security income. We
agree with the district court that substantial evidence in the record as a whole
supports the Commissioner’s decision. See Swink v. Saul, 931 F.3d 765, 769 (8th
Cir. 2019) (de novo review). Specifically, we defer to the ALJ’s credibility
determination, see id. at 771 (this court will not substitute its opinion for ALJ’s, who
is in better position to gauge credibility and resolve conflicting evidence); and we
find that Harrell did not meet her burden of demonstrating more limitations than those
included in the ALJ’s residual functional capacity (RFC) determination, see Perks v.
Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012) (burden of persuasion to demonstrate
RFC and prove disability remains on claimant). The judgment is affirmed.
                         ______________________________




      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-